PER CURIAM.
This is a father’s interlocutory appeal from a post decretal order in a divorce suit granting the mother’s petition for leave to remove their minor daughter from this jurisdiction to the State of Michigan.
Appellant’s main contention is that the chancellor’s order should be reversed because it was not shown that the best interests of the child would be served by modifying the custody provision of the divorce decree.
■ We have carefully considered the appellant’s contention in the light of the record, briefs and oral argument, and conclude that the order appealed is without harmful or reversible error. Appellant’s other conten-tentions have been considered but we do not find any reversible error.
Affirmed.